Title: To George Washington from John Stark, 1 January 1781
From: Stark, John
To: Washington, George


                        
                            Sir
                            Peeks kill Hollow 1st Jany 1781
                        
                        I have been Honored with your letter of the 31st Ult. together with the enclosed Resolution of Congress. If
                            my health permits, I shall endeavour to pursue my journey by the last of this week; but my finances are entirely
                            exhausted, neither do I know where they can be replenished, unless by application to your Excellency: I believe
                                five Thousand dollars may answer my purpose, if you can grant me that Sum, it will be considered as
                            an infinite obligation. I beg your Excellency will consider, that I have not Drawn a single farthing of Cash (as wages)
                            from the Public, since the last of Decr 1778, and only four thousand Dollars on account since that time; therefore, as my
                            demands have not been great, and my present necessity very urgent, I flatter myself your Excellency will furnish me with
                            the Cash.
                        As to the term of my absence, it is a matter of Indifference with me, whether your Excellency, or Congress
                            limits it; but either way, I shall return as soon as my health will permit.
                        Wishing your Excellency a happy new year, and an agreeable winter, I have the Honor to be with much respect
                            & esteem Your Excellency’s most Ob. & very Hu. St
                        
                            John Stark
                        
                    